          Case 1:20-cv-05793-JPO Document 21 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JERYLAN MARQUEZ-ORTIZ,
                    Plaintiff,
                                                                   20-CV-5793 (JPO)
                     -v-
                                                                       ORDER
 UNITED STATES OF AMERICA,
                     Defendant.


J. PAUL OETKEN, District Judge:

       On February 21, 2021, Plaintiff wrote a letter to the Court requesting an extension of time

to respond to the Government’s motion to dismiss. (Dkt. No. 19.) The Government has not

opposed Plaintiff’s letter motion. The letter motion is granted.

       Plaintiff’s deadline for responding to the motion to dismiss was February 18, 2021. (Dkt.

No. 18.) That deadline is extended by 60 days, to April 19, 2021.

       SO ORDERED.

Dated: March 10, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




COPY MAILED TO PRO SE PARTY BY CHAMBERS
